Exhibit 10.2

EXECUTION VERSION

GUARANTY

This GUARANTY (this “Guaranty”) is made and entered into as of October 23, 2018,
by CREDIT RE OPERATING COMPANY, LLC, a Delaware limited liability company,
having an address at c/o CLNC Manager, LLC, 590 Madison Avenue, 34th Floor, New
York, New York 10022 (“Guarantor”), for the benefit of DEUTSCHE BANK AG, CAYMAN
ISLANDS BRANCH, a branch of a foreign banking institution, whose address is 60
Wall Street, 10th Floor, New York, New York 10005 (“Buyer”). This Guaranty is
made with reference to the following facts:

A.    DB Loan NT-II, LLC and CLNC Credit 5, LLC, each a Delaware limited
liability company (individually and /or collectively, as the context may
require, “Master Seller”; together with each Series Seller (as defined in the
Repurchase Agreement (defined below)) formed by Master Seller under the
Repurchase Agreement, collectively, “Seller”), and Buyer have entered into that
certain Master Repurchase Agreement, dated as of the date hereof (as amended,
modified and/or restated, the “Repurchase Agreement”), pursuant to which Buyer
may purchase Purchased Loans (as defined in the Repurchase Agreement) from
Seller with a simultaneous agreement from Seller to repurchase such Purchased
Loans at a date certain or on demand (the “Transactions”);

B.    Buyer has requested, as a condition of entering into the Repurchase
Agreement, that Guarantor execute and deliver this Guaranty to Buyer;

C.    Guarantor is an Affiliate (as defined in the Repurchase Agreement) of
Seller and directly or indirectly controls Seller;

D.    Guarantor expects to benefit if Buyer enters into the Repurchase Agreement
with Seller; and

E.    Buyer would not enter into the Repurchase Agreement unless Guarantor
executed this Guaranty. This Guaranty is therefore delivered to Buyer to induce
Buyer to enter into the Repurchase Agreement.

NOW, THEREFORE, in exchange for good, adequate, and valuable consideration, the
receipt of which Guarantor acknowledges, and to induce Buyer to enter into the
Repurchase Agreement and any and all Transactions and to continue in effect any
Transactions in effect thereunder on and as of the date hereof, Guarantor agrees
as follows:

1.    Definitions. For purposes of this Guaranty, the following terms shall be
defined as set forth below. In addition, any capitalized term used herein which
is defined in the Repurchase Agreement but not defined in this Guaranty shall
have the meaning ascribed to such term in the Repurchase Agreement.

(a)    “Available Borrowing Capacity” means, on any date of determination, the
total unrestricted borrowing capacity which may be drawn (taking into account
required reserves and discounts) upon by the Guarantor and its Subsidiaries
under any credit facilities (excluding repurchase agreements, and note on note
facilities), but with respect to any



--------------------------------------------------------------------------------

such credit facility, solely to the extent that such available borrowing
capacity is committed by the related lender.

(b)    “Capital Expenditures” means, with respect to any Person for any period,
the aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

(c)    “Capital Lease Obligations” means, for any Person, all obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

(d)    “Capital Stock” means, with respect to any Person, all of the shares of
capital stock or share capital of (or other ownership or profit interests in)
such Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock or share capital of (or
other ownership or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock or share capital of
(or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.

(e)    “Cash Equivalents” means, as of any date of determination (i) marketable
securities (a) issued or the principal and interest of which are directly and
unconditionally guaranteed by the United States or (b) issued by any agency of
the United States, the obligations of which are backed by the full faith and
credit of the United States and (ii) time deposits, certificates of deposit,
money market accounts or banker’s acceptances of any investment grade rated
commercial bank, in each case with respect to clauses (i) and (ii) which mature
within ninety (90) days after such date of determination.

(f)    “Consolidated EBITDA” means, with respect to any Person for any period,
Core Earnings plus an amount which, in the determination of Core Earnings for
such period, has been deducted (and not added back) for, without duplication,
(i) Consolidated Interest Expense, (ii) provisions for taxes based on income of
such Person and its Consolidated Subsidiaries (provided that Consolidated EBITDA
shall, solely with respect to the Consolidated EBITDA attributable to any Non
Wholly-Owned Consolidated Affiliate, only include the Consolidated Group Pro
Rata Share of such attributable amount), and (iii) preferred dividends.

(g)    “Consolidated Group Pro Rata Share” means, with respect to any Non
Wholly-Owned Consolidated Affiliate, the percentage interest held by Guarantor
and its Wholly Owned Subsidiaries, in the aggregate, in such Non Wholly-Owned
Consolidated Affiliate

 

2



--------------------------------------------------------------------------------

determined by calculating the percentage of Capital Stock of such Non
Wholly-Owned Consolidated Affiliate owned by Guarantor and its Wholly Owned
Subsidiaries.

(h)    “Consolidated Interest Expense” means, with respect to any Person for any
period, total interest expense (including that attributable to Capital Lease
Obligations) of such Person and its Consolidated Subsidiaries for such period
with respect to all outstanding Indebtedness of such Person and its Consolidated
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP); provided that
Consolidated Interest Expense shall, with respect to any Non Wholly-Owned
Consolidated Affiliate, only include the Consolidated Group Pro Rata Share of
the total cash interest expense (determined in accordance with GAAP) of such Non
Wholly-Owned Consolidated Affiliate for such period.

(i)    “Consolidated Leverage Ratio” means, with respect to any Person on any
date of determination, the ratio of (a) Consolidated Total Debt on such day to
(b) Total Asset Value as of such date.

(j)    “Consolidated Subsidiaries” means, with respect to any Person, all
Subsidiaries of such Person which are consolidated with such Person for
financial reporting purposes under GAAP.

(k)    “Consolidated Tangible Net Worth” means, for any Person on any date of
determination, all amounts that would, in conformity with GAAP, be included on a
consolidated balance sheet of such Person and its Consolidated Subsidiaries
under stockholders’ equity at such date plus (i) accumulated depreciation and
(ii) amortization of real estate intangibles such as in-place lease value, above
and below market lease value and deferred leasing costs which are purchase price
allocations determined upon the acquisition of real estate, in each case, of
such Person and its Consolidated Subsidiaries on such date (provided that the
amounts described in the foregoing clauses (i) and (ii) shall, solely with
respect to any such amount attributable to any Non Wholly-Owned Consolidated
Affiliate, only include the Consolidated Group Pro Rata Share of such
attributable amount) minus the Intangible Assets of such Person and its
Consolidated Subsidiaries on such date (provided that any such amount deducted
with respect to deferred financing costs shall, solely with respect to any such
amount attributable to any Non Wholly-Owned Consolidated Affiliate, only include
the Consolidated Group Pro Rata Share of such attributable amount).

(l)    “Consolidated Total Debt” means, with respect to any Person on any date
of determination, the aggregate principal amount of all Indebtedness of the such
Person and its Consolidated Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP; provided that Consolidated Total
Debt shall (i) exclude any Indebtedness attributable to a Specified GAAP
Reportable B Loan Transaction, (ii) exclude all Permitted Non-Recourse CLO
Indebtedness and (iii) solely with respect to the Indebtedness of any Non
Wholly-Owned Consolidated Affiliate, only include the Consolidated Group Pro
Rata Share of such Indebtedness

(m)    “Control” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through

 

3



--------------------------------------------------------------------------------

the ownership of voting securities, by contract or otherwise and “Controlling,”
“Controlled” and “under common Control” shall have meanings correlative thereto.
For purposes of this definition, debt securities that are convertible into
common stock will be treated as voting securities only when converted.

(n)    “Core Earnings” means, with respect to any Person for any period, net
income determined in accordance with GAAP of such Person and its consolidated
subsidiaries and excluding (but only to the extent included in determining net
income for such period) (i) non-cash equity compensation expense, (ii) the
expenses incurred in connection with the formation of the Sponsor and the
offering in connection therewith, including the initial underwriting discounts
and commissions, (iii) acquisition costs from successful acquisitions (other
than acquisitions made in the ordinary course of business), (iv) real property
depreciation and amortization, (v) any unrealized gains or losses or other
similar non-cash items that are included in net income for the current quarter,
regardless of whether such items are included in other comprehensive income or
loss, (vi) extraordinary or non-recurring gains or losses and (vii) one-time
expenses, charges or gains relating to changes in GAAP; provided that Core
Earnings shall, solely with respect to the Core Earnings attributable to any Non
Wholly-Owned Consolidated Affiliate, only include the Consolidated Group Pro
Rata Share of such attributable amount.

(o)    “Costs” means all reasonable and documented out-of-pocket costs and
expenses actually incurred by Buyer in any Proceeding or in obtaining legal
advice and assistance in connection with any Proceeding, any Guarantor
Litigation, or any Default or Event of Default by Seller under the Transaction
Documents or any default by Guarantor under this Guaranty (including any breach
of a representation or warranty contained in this Guaranty), including, without
limitation, reasonable out-of-pocket attorneys’ fees of Buyer’s outside counsel,
disbursements, court costs and expenses.

(p)    “Customary Recourse Exceptions” means, with respect to any Non-Recourse
Indebtedness, exclusions from the exculpation provisions with respect to such
Non-Recourse Indebtedness such as fraud, misapplication of cash, voluntary
bankruptcy, environmental claims, breach of representations and warranties,
failure to pay taxes and insurance, as applicable, and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate indemnification agreements in non-recourse financings of
commercial real estate.

(q)    “Guarantee” means, as to any Person, any obligation of such Person
directly or indirectly guaranteeing any Indebtedness of any other Person or in
any manner providing for the payment of any Indebtedness of any other Person or
otherwise protecting the holder of such Indebtedness against loss (whether by
virtue of partnership arrangements, by agreement to keep-well, to purchase
assets, goods, securities or services, or to take-or-pay or otherwise); provided
that the term “Guarantee” shall not include endorsements for collection or
deposit in the ordinary course of business. The amount of any Guarantee of a
Person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which the Guarantee
is made and (b) the maximum amount for which such Person may be liable pursuant
to the terms of the instrument embodying such Guarantee, unless such primary
obligation or maximum amount for which such Person may be liable is not stated
or determinable, in which case the amount of such Guarantee shall be such
Person’s maximum reasonably anticipated

 

4



--------------------------------------------------------------------------------

liability in respect thereof as determined by such Person in accordance with
GAAP. The terms “Guarantee” and “Guaranteed” used as verbs shall have
correlative meanings.

(r)    “Guarantied Obligations” means Seller’s obligations to fully and promptly
pay all sums owed to Buyer under the Repurchase Agreement, the Letter Agreement,
and the other Transaction Documents, at the times and according to the terms
required by the Transaction Documents including the Repurchase Price for each
Purchased Loan, accrued interest, default interest, costs, or fees (including
any such interest, costs or fees arising from and after the filing of an
Insolvency Proceeding by or against Seller), without regard to any modification,
suspension, or limitation of such terms not agreed to by Buyer, such as a
modification, suspension, or limitation arising in or pursuant to any Insolvency
Proceeding by or against Seller (even if any such modification, suspension, or
limitation causes Seller’s obligation to become discharged or unenforceable, and
in the case of an Insolvency Proceeding against Seller, even if such
modification was made with Buyer’s consent or agreement).

(s)    “Guarantor Litigation” means any litigation, arbitration, investigation,
or administrative proceeding of or before any court, arbitrator, or governmental
authority, bureau or agency that materially affects this Guaranty or any
asset(s) or property(ies) of Guarantor.

(t)    “Indebtedness” means, as to any Person at a particular time, without
duplication, the following to the extent they are included as indebtedness or
liabilities in accordance with GAAP:

 

  (i)

obligations created, issued or incurred by such Person for borrowed money
(whether by loan, the issuance and sale of debt securities or the sale of
property to another Person subject to an understanding or agreement, contingent
or otherwise, to repurchase such property from such Person);

 

  (ii)

obligations of such Person to pay the deferred purchase or acquisition price of
property or services, other than trade accounts payable (other than for borrowed
money) arising, and accrued expenses incurred, in the ordinary course of
business so long as such trade accounts payable are payable within sixty
(60) days of the date the respective goods are delivered or the respective
services are rendered;

 

  (iii)

Indebtedness of others secured by a lien on the property of such Person, whether
or not the respective Indebtedness so secured has been assumed by such Person;

 

  (iv)

obligations (contingent or otherwise) of such Person in respect of letters of
credit or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person;

 

  (v)

Capital Lease Obligations of such Person;

 

5



--------------------------------------------------------------------------------

  (vi)

obligations of such Person under repurchase agreements, sale/buy-back agreements
or like arrangements;

 

  (vii)

Indebtedness of others Guaranteed by such Person;

 

  (viii)

all obligations of such Person incurred in connection with the acquisition or
carrying of fixed assets by such Person;

 

  (ix)

Indebtedness of general partnerships of which such Person is a general partner;
and

 

  (x)

all net liabilities or obligations under any interest rate swap, interest rate
cap, interest rate floor, interest rate collar or other hedging instrument or
agreement.

(u)    “Insolvency Proceeding” means any voluntary or involuntary case or
proceeding under the Bankruptcy Code or any other insolvency, bankruptcy,
reorganization, liquidation, or like proceeding under any Bankruptcy Laws.

(v)    “Intangible Assets” means assets that are considered to be intangible
assets under GAAP, including customer lists, goodwill, computer software,
copyrights, trade names, trademarks, patents, franchises, licenses, unamortized
deferred charges (including deferred financing costs), unamortized debt discount
and capitalized research and development costs; provided, however, that
Intangible Assets shall not include real estate intangibles such as in-place
lease value, above and below market lease value and deferred leasing costs which
are purchase price allocations determined upon the acquisition of real estate.

(w)    “Lien” means any mortgage, lien, encumbrance, charge or other security
interest, whether arising under contract, by operation of law, judicial process
or otherwise.

(x)    “Liquidity” means, for any Person and its Consolidated Subsidiaries, the
sum of (a) cash and Cash Equivalents and (b) Available Borrowing Capacity.

(y)    “Member” means, individually or collectively as the context may require,
DB Loan Member NT-II, LLC, a Delaware limited liability company, which is the
sole member of DB Loan NT-II, LLC, and CLNC Credit 5 Member Guarantor, LLC, a
Delaware limited liability company, which is the sole member of CLNC Credit 5,
LLC.

(z)    “Non-Recourse Indebtedness” means, Indebtedness that is not Recourse
Indebtedness.

(aa)    “Non Wholly-Owned Consolidated Affiliate” means each Consolidated
Subsidiary of Guarantor in which less than 100% of each class of the Capital
Stock (other than directors’ qualifying shares, if applicable) of such
Consolidated Subsidiary are at the time owned, directly or indirectly, by
Guarantor.

(bb)    “Permitted Non-Recourse CLO Indebtedness” means Indebtedness that is
(i) incurred by a Subsidiary of Guarantor in the form of asset-backed securities
commonly referred

 

6



--------------------------------------------------------------------------------

to as “collateralized loan obligations” or “collateralized debt obligations” and
(ii) is Non-Recourse Indebtedness.

(cc)    “Person” means, any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, governmental
authority or other entity.

(dd)    “Proceeding” means any action, suit, arbitration, or other proceeding
arising out of or relating to the interpretation or enforcement of, this
Guaranty or the Transaction Documents, including (a) an Insolvency Proceeding;
(b) any proceeding in which Buyer endeavors to realize upon any Security or to
enforce any Transaction Document(s) (including this Guaranty) against Seller or
Guarantor, to the extent that Buyer is the prevailing party in such proceeding
or such proceeding results in a settlement pursuant to which any payment is made
by Guarantor; and (c) any proceeding commenced by Seller or Guarantor against
Buyer in which Buyer is the prevailing party.

(ee)    “Recourse Indebtedness” means, with respect to any Person, for any
period, without duplication, the aggregate Indebtedness in respect of which such
Person is subject to recourse for payment, whether as a borrower, guarantor or
otherwise; provided, that Indebtedness arising pursuant to Customary Recourse
Exceptions shall not constitute Recourse Indebtedness until such time (if any)
as demand has been made for the payment or performance of such Indebtedness.

(ff)    “Security” means any security or collateral held by or for Buyer for the
Transactions or the Guarantied Obligations, whether real or personal property,
including any mortgage, deed of trust, financing statement, security agreement,
and other security document or instrument of any kind securing the Transactions
in whole or in part. “Security” shall include all assets and property of any
kind whatsoever pledged or mortgaged to Buyer pursuant to the Transaction
Documents.

(gg)    “Seller” has the meaning set forth in recital A to this Guaranty and
shall include: (a) any estate created by the commencement of an Insolvency
Proceeding by or against Seller; (b) any trustee, liquidator, sequestrator, or
receiver of Seller or any of its property; and (c) any similar person duly
appointed pursuant to any law governing any Insolvency Proceeding of Seller.

(hh)    “Specified GAAP Reportable B Loan Transaction” means a transaction
involving either (i) the sale by Guarantor or any Subsidiary of Guarantor of the
portion of an investment consisting of an “A-Note”, and the retention by
Guarantor or any Subsidiary of Guarantor of the portion of such investment asset
consisting of a “B-Note”, which transaction is required to be accounted for
under GAAP as a “financing transaction” or (ii) the acquisition or retention by
Guarantor or any of its Subsidiaries of an investment asset consisting of a
“b-piece” in a securitization facility, which transaction under GAAP results in
all of the assets of the trust that is party to the securitization facility, and
all of the bonds issued by such trust under such securitization facility that
are senior to the “b-piece”, to be consolidated on Guarantor’s consolidated
balance sheet as assets and liabilities, respectively.

(ii)    “State” means the State of New York.

 

7



--------------------------------------------------------------------------------

(jj)    “Subsidiary” means, as to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company or other entity are at
the time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.

(kk)    “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Guarantor or any of its Subsidiaries shall be a “Swap Agreement”.

(ll)    “Total Asset Value” means, with respect to any Person as of any date of
determination, the net book value of the total assets of such Person and its
Consolidated Subsidiaries on such date as determined in accordance with GAAP
plus (x) accumulated depreciation and (y) amortization of real estate
intangibles; provided, that Total Asset Value shall (i) exclude the amount of
all restricted cash (other than reserves for Capital Expenditures) of such
Person and its Consolidated Subsidiaries to the extent such cash supports
obligations that do not constitute Consolidated Total Debt, (ii) include the net
book value of assets associated with a Specified GAAP Reportable B Loan
Transaction only to the extent in excess of the amount of any Indebtedness
attributable to such Specified GAAP Reportable B Loan Transaction, (iii) include
the net book value of assets associated with any Permitted Non-Recourse CLO
Indebtedness and (iv) solely with respect to the net book value of the total
assets of a Non Wholly-Owned Consolidated Affiliate, only include the
Consolidated Group Pro Rata Share of the net book value of such Non Wholly-Owned
Consolidated Affiliate’s total assets.

(mm)    “Transaction Document” means each “Transaction Document” (as defined in
the Repurchase Agreement) other than this Guaranty.

(nn)    “Wholly Owned Subsidiary” means, with respect to any Person, any other
Person all of the Capital Stock of which (other than directors’ qualifying
shares required by law) is owned by such Person directly and/or through other
Wholly Owned Subsidiaries.

2.    Absolute Guaranty of All Guarantied Obligations. (a) Subject to clause
(b) below, Guarantor hereby unconditionally and irrevocably guarantees to Buyer
the prompt and complete payment and performance by Seller when due (whether at
the stated maturity, by acceleration or otherwise) of the Guarantied
Obligations.

(b)    Notwithstanding anything herein or in any other Transaction Document to
the contrary, but subject to clauses (c) and (d) below, the maximum liability of
Guarantor hereunder and under the other Transaction Documents shall in no event
exceed (i) so long as at least one (1) Extension Option or Additional Extension
Option (each as defined in the Letter

 

8



--------------------------------------------------------------------------------

Agreement) remains available to Seller, twenty-five percent (25%) of the
aggregate Repurchase Price of all Purchased Loans subject to Transactions under
the Repurchase Agreement as of the date of the occurrence of any Event of
Default (which remains uncured and for which Buyer has made any demand for
payment by Guarantor hereunder) and (ii) to the extent that there are no
Extension Options or Additional Extension Options remaining available to Seller,
fifty percent (50%) of the aggregate Repurchase Price of all Purchased Loans
subject to Transactions under the Repurchase Agreement as of the date of the
occurrence of any Event of Default (which remains uncured and for which Buyer
has made any demand for payment by Guarantor hereunder).

(c)    Notwithstanding the foregoing, the limitation on recourse liability as
set forth in subsection (b) above SHALL BECOME NULL AND VOID and shall be of no
further force and effect and the Guarantied Obligations immediately shall become
fully recourse to Seller and Guarantor, jointly and severally, in the event of
any of the following:

(i)    a voluntary Insolvency Proceeding is commenced by Seller (with respect to
Seller) or Member (with respect to Member) under any Bankruptcy Law; or

(ii)    an involuntary Insolvency Proceeding under any Bankruptcy Law against
Seller or Member in which Seller, Member, Guarantor, or any Affiliate of any of
the foregoing has or have colluded or conspired with the creditors in connection
with the commencement or filing of such proceeding prior to such filing.

(d)    In addition to the foregoing and notwithstanding the limitation on
recourse liability set forth in subsection (b) above, Guarantor shall be liable
for any reasonable out-of-pocket losses, costs, claims, expenses or other
liabilities incurred by Buyer arising out of or attributable to:

(i)    fraud or intentional misrepresentation by Seller, Member or Guarantor in
connection with the execution and the delivery of this Guaranty, the Repurchase
Agreement, the Letter Agreement or any of the other Transaction Documents, or
any certificate, report, financial statement or other instrument or document
furnished to Buyer at the time of the closing of the Repurchase Agreement or
during the term of the Repurchase Agreement;

(ii)    any material breach by Seller of the single-purpose entity covenants set
forth in Section 12 of the Repurchase Agreement which results in the substantive
consolidation of Master Seller and/or any Series Seller with any other Person;

(iii)    the misappropriation or misapplication by Seller, Guarantor or any of
their respective Affiliates of any Income received with respect to the Purchased
Loans in violation of the Transaction Documents; and

(iv)    any material breach of any representations and warranties made by Seller
or Guarantor, or any of their respective Affiliates, of any representations and
warranties in the Transaction Documents relating to

 

9



--------------------------------------------------------------------------------

Environmental Laws or Hazardous Materials, or any indemnity for costs incurred
in connection with the violation of any Environmental Law, the correction of any
environmental condition, or the removal of any Hazardous Materials, in each case
in any way affecting any Mortgaged Property or any of the Purchased Loans;
provided that the guarantee set forth in this clause (d)(iv) shall terminate
upon foreclosure and transfer or assumption of the related Purchased Loans
following an Event of Default under the Repurchase Agreement pursuant to a
public or private sale or strict foreclosure, or other similar enforcement
proceeding.

(e)    Nothing herein shall be deemed to be a waiver of any right which Buyer
may have under Section 506(a), 506(b), 1111(b) or any other provision of the
Bankruptcy Code or any other Bankruptcy Law to file a claim for the full amount
of the indebtedness secured by the Repurchase Agreement or to require that all
collateral shall continue to secure all of the indebtedness owing to the Buyer
in accordance with the Repurchase Agreement or any other Transaction Documents.

(f)    Guarantor further agrees to pay all reasonable and documented
out-of-pocket expenses (including, without limitation, all reasonable
out-of-pocket fees and disbursements of outside counsel) which are actually
incurred by Buyer in enforcing, or obtaining advice of counsel in respect of,
any rights with respect to, or collecting, any or all of the Guarantied
Obligations and/or enforcing any rights with respect to, or collecting against,
Guarantor under this Guaranty during the continuance of a Default or Event of
Default which has occurred. This Guaranty shall remain in full force and effect
until the Guarantied Obligations are paid in full, notwithstanding that from
time to time prior thereto Seller may be free from any Guarantied Obligations.

(g)    No payment or payments made by Seller, Member or any other Person or
received or collected by Buyer from Seller, Member or any other Person by virtue
of any action or proceeding or any set-off or appropriation or application, at
any time or from time to time, in reduction of or in payment of the Guarantied
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of Guarantor hereunder which shall, notwithstanding any such payment
or payments, remain liable for the amount of the then outstanding Guarantied
Obligations (subject to the limitations set forth in Section 2(b) hereof) until
the Guarantied Obligations are paid in full; provided, however, that Guarantor’s
liability under Section 2 of this Guaranty shall be reduced by the amount of any
payments actually received by Buyer from Seller, Member or any other Person in
payment of the Repurchase Obligations (but any amounts received shall not reduce
the Guarantied Obligations due under Section 2(b) of this Guaranty unless and
until the aggregate Repurchase Price has been repaid to an amount less than the
amount due under Section 2(b)).

(h)    Guarantor agrees that whenever, at any time, or from time to time,
Guarantor shall make any payment to Buyer on account of Guarantor’s liability
hereunder, Guarantor will notify Buyer in writing that such payment is made
under this Guaranty for such purpose.

3.    Nature of Liability. Guarantor’s liability under this Guaranty is primary
and not secondary.

 

10



--------------------------------------------------------------------------------

4.    Changes in Transaction Documents. Until the Guarantied Obligations have
been paid in full, without notice to, or consent by, Guarantor, and in Buyer’s
sole and absolute discretion and without prejudice to Buyer or in any way
limiting or reducing Guarantor’s liability under this Guaranty, Buyer may:
(a) grant extensions of time, renewals or other indulgences or modifications to
Seller or any other party under any of the Transaction Document(s), (b) change,
amend or modify any Transaction Document(s), (c) authorize the sale, exchange,
release or subordination of any Security, (d) accept or reject additional
Security, (e) discharge or release any party or parties liable under the
Transaction Documents, (f) foreclose or otherwise realize on any Security, or
attempt to foreclose or otherwise realize on any Security in accordance with the
terms of the Repurchase Agreement, whether such attempt is successful or
unsuccessful, (g) accept or make compositions or other arrangements or file or
refrain from filing a claim in any Insolvency Proceeding, (h) enter into other
Transactions with Seller in such amount(s) and at such time(s) as Buyer may
determine, (i) credit payments in such manner and order of priority to
Repurchase Prices, or other obligations as Buyer may determine in its discretion
in accordance with the terms of the Repurchase Agreement, and (j) otherwise deal
with Seller and any other party related to the Transactions or any Security as
Buyer may determine in its sole and absolute discretion. Without limiting the
generality of the foregoing, Guarantor’s liability under this Guaranty shall
continue even if Buyer alters any obligations under the Transaction Documents in
any respect or Buyer’s or Guarantor’s remedies or rights against Seller are in
any way impaired or suspended without Guarantor’s consent. If Buyer performs any
of the actions described in this paragraph, then Guarantor’s liability shall
continue in full force and effect even if Buyer’s actions impair, diminish or
eliminate Guarantor’s subrogation, contribution, or reimbursement rights (if
any) against Seller, or otherwise adversely affect Guarantor or expand
Guarantor’s liability hereunder.

5.    Certain Financial Covenants. 

(a)    Financial Covenants. Guarantor covenants and agrees that it will comply
(on a consolidated basis) with the following financial covenants (the “Financial
Covenants”) at all times while the Repurchase Agreement and Transaction
Documents remain in effect:

(i)    Minimum Liquidity. Liquidity at any time shall not be less than the lower
of (i) Fifty Million Dollars ($50,000,000) and (ii) the greater of (A) Ten
Million Dollars ($10,000,000) and (B) five percent (5%) of Guarantor’s Recourse
Indebtedness;

(ii)    Minimum Tangible Net Worth. Consolidated Tangible Net Worth at any time
shall not be less than the sum of (i) $2,105,000,000 plus (ii) seventy-five
percent (75%) of the net cash proceeds thereafter received by Guarantor (x) from
any offering by Guarantor of its common equity and (y) from any offering by
Parent of its common equity to the extent such net cash proceeds are contributed
to Guarantor, excluding any such net cash proceeds that are contributed to
Guarantor within ninety (90) days of receipt of such net cash proceeds and
applied to purchase, redeem or otherwise acquire Capital Stock issued by
Guarantor (or any direct or indirect parent thereof);

(iii)    Maximum Consolidated Leverage Ratio. The Consolidated Leverage Ratio at
any time may not exceed 0.75 to 1.00; and

 

11



--------------------------------------------------------------------------------

(iv)    Minimum Interest Coverage Ratio. As of any date of determination, the
ratio of (i) Consolidated EBITDA for the period of twelve (12) consecutive
months ended on such date (if such date is the last day of a fiscal quarter) or
the fiscal quarter most recently ended prior to such date (if such date is not
the last day of a fiscal quarter) to (ii) Consolidated Interest Expense for such
period shall not be less than 1.4 to 1.

(b)    MFN Provision. Notwithstanding anything to the contrary contained herein
or in any Transaction Document, (i) in the event that Guarantor, Seller or any
Subsidiary of Guarantor has entered into or shall enter into or amend any other
commercial real estate loan repurchase agreement, warehouse facility or credit
facility with any other lender or repurchase buyer (each as in effect after
giving effect to all amendments thereof, a “Third Party Agreement”) and such
Third Party Agreement contains any financial covenant as to Guarantor for which
there is no corresponding covenant in Section 5(a) at the time such financial
covenant becomes effective (each an “Additional Financial Covenant”), or
contains a financial covenant that corresponds to a covenant in Section 5(a) and
such financial covenant is more restrictive as to Guarantor than the
corresponding covenant in Section 5(a) as in effect at the time such financial
covenant becomes effective (each, a “More Restrictive Financial Covenant” and
together with each Additional Financial Covenant, each an “MFN Covenant”), then
(A) Guarantor shall promptly notify Buyer of the effectiveness of such MFN
Covenant and (B) in the sole discretion of Buyer, Section 5(a) will
automatically be deemed to be modified to reflect such MFN Covenant (whether
through amendment of an existing covenant contained in Section 5(a) (including,
if applicable, related definitions) or the inclusion of an additional financial
covenant (including, if applicable, related definitions), as applicable), and
(ii) in the event that all Third Party Agreements that contain an MFN Covenant
are or have been amended, modified or terminated and the effect thereof is to
make less restrictive as to Guarantor any MFN Covenant or eliminate any
Additional Financial Covenant, then, upon Guarantor providing written notice to
Buyer of the same (each an “MFN Step Down Notice”), which Guarantor may deliver
to Buyer from time to time, the financial covenants in Section 5(a) will
automatically be deemed to be modified to reflect only such MFN Covenants which
are then in effect as of the date of any such MFN Step Down Notice; provided,
however, that in no event shall the foregoing cause the financial covenants of
Guarantor to be any less restrictive than the financial covenants expressly set
forth in Section 5(a). Guarantor hereby represents and warrants to Buyer that,
as of the date hereof, (i) Parent is not a party to, and has not executed and
delivered a Guarantee to any other lender or repurchase buyer in connection
with, any Third Party Agreement, (ii) except as disclosed in writing to Buyer on
or prior to the date hereof, neither Guarantor nor any of its Subsidiaries has
entered into a Third Party Agreement that contains an MFN Covenant and (iii) no
Third Party Agreement to which Guarantor or any Subsidiary of Guarantor is a
party as of the date hereof provides for events of default similar to those set
forth in Sections 13(a)(I)(ix) and (x) of the Repurchase Agreement upon a
judgment against Guarantor in an amount less than $25,000,000 or upon default by
Guarantor under any loan agreement or other agreement involving any obligation
of less than $25,000,000. Promptly upon request by Buyer, Guarantor shall
execute and take any and all acts, amendments, supplements, modifications and
assurances and other instruments as Buyer may reasonably require from time to
time in order to document any modification under this Section 5(b) and otherwise
carry out the intent and purposes of this paragraph.

 

12



--------------------------------------------------------------------------------

6.    Nature of Guaranty. Guarantor’s liability under this Guaranty is a
guaranty of payment of the Guarantied Obligations, and is not a guaranty of
collection or collectability. Guarantor’s liability under this Guaranty is not
conditioned or contingent upon the genuineness, validity, regularity or
enforceability of any of the Transaction Documents. Guarantor’s liability under
this Guaranty is a continuing, absolute, and unconditional obligation under any
and all circumstances whatsoever (except as expressly stated, if at all, in this
Guaranty), without regard to the validity, regularity or enforceability of any
of the Guarantied Obligations. Subject to Section 2(b), Guarantor acknowledges
that Guarantor is fully obligated under this Guaranty even if Seller had no
liability at the time of execution of the Transaction Documents or later ceases
to be liable under any Transaction Document, whether pursuant to Insolvency
Proceedings by or against Seller or otherwise (other than payment in full of the
Guarantied Obligations). Guarantor shall not be entitled to claim, and
irrevocably covenants not to raise or assert, any defenses against any
Guarantied Obligation that would or might be available to Seller, other than
actual payment and performance of such Guarantied Obligations in full in
accordance with their terms. Guarantor waives any right to compel Buyer to
proceed first against Seller or any Security before proceeding against
Guarantor. Guarantor agrees that if any of the Guarantied Obligations are or
become void or unenforceable against Seller (because of inadequate
consideration, lack of capacity, Insolvency Proceedings, or for any other
reason), then Guarantor’s liability under this Guaranty shall continue in full
force with respect to all Guarantied Obligations subject to Section 2(b) as if
they were and continued to be legally enforceable, all in accordance with their
terms and, in the case of Insolvency Proceedings, before giving effect to the
Insolvency Proceedings. Guarantor intends to be fully liable under the
Guarantied Obligations, as limited by Section 2(b), regardless of the scope of
Seller’s liability therefor. Guarantor waives any defense that might otherwise
be available to Guarantor based on the proposition that a guarantor’s liability
cannot exceed the liability of the principal. Guarantor waives any defenses to
this Guaranty arising or purportedly arising from the manner in which Buyer
disburses the Purchase Price for any Purchased Loan to Seller or otherwise, or
any waiver of the terms of any Transaction Document by Buyer or other failure of
Buyer to require full compliance with the Transaction Documents. Guarantor’s
liability under this Guaranty shall continue until all sums due under the
Transaction Documents have been paid in full and all other performance required
under the Transaction Documents has been rendered in full, except as expressly
provided otherwise in this Guaranty. Guarantor’s liability under this Guaranty
shall not be limited or affected in any way by any impairment or any diminution
or loss of value of any Security whether caused by (a) hazardous substances,
(b) Buyer’s failure to perfect a security interest in any Security, (c) any
disability or other defense(s) of Seller, or (d) any breach by Seller of any
representation or warranty contained in any Transaction Document.

7.    Waivers of Rights and Defenses. Guarantor waives any right to require
Buyer to (a) proceed against Seller, (b) proceed against or exhaust any
Security, or (c) pursue any other right or remedy for Guarantor’s benefit.
Guarantor agrees that Buyer may proceed against Guarantor with respect to the
Guarantied Obligations without taking any actions against Seller and without
proceeding against or exhausting any Security. Guarantor agrees that Buyer may
unqualifiedly exercise in its sole discretion (or may waive or release,
intentionally or unintentionally) any or all rights and remedies available to it
against Seller without impairing Buyer’s rights and remedies in enforcing this
Guaranty, under which Guarantor’s liabilities shall remain independent and
unconditional. Guarantor agrees and acknowledges that Buyer’s exercise (or
waiver or release) of certain of such rights or remedies may affect or eliminate
Guarantor’s right of subrogation or recovery against Seller (if any) and that
Guarantor may incur a partially or

 

13



--------------------------------------------------------------------------------

totally nonreimbursable liability in performing under this Guaranty. Guarantor
has assumed the risk of any such loss of subrogation rights, even if caused by
Buyer’s acts or omissions. If Buyer’s enforcement of rights and remedies, or the
manner thereof, limits or precludes Guarantor from exercising any right of
subrogation that might otherwise exist, then the foregoing shall not in any way
limit Buyer’s rights to enforce this Guaranty. Without limiting the generality
of any other waivers in this Guaranty, Guarantor expressly waives any statutory
or other right (except as set forth herein) that Guarantor might otherwise have
to: (i) limit Guarantor’s liability after a nonjudicial foreclosure sale to the
difference between the Guarantied Obligations and the fair market value of the
property or interests sold at such nonjudicial foreclosure sale or to any other
extent, (ii) otherwise limit Buyer’s right to recover a deficiency judgment
after any foreclosure sale, or (iii) require Buyer to exhaust its Security
before Buyer may obtain a personal judgment for any deficiency. Any proceeds of
a foreclosure or similar sale may be applied first to any obligations of Seller
that do not also constitute Guarantied Obligations within the meaning of this
Guaranty. Guarantor acknowledges and agrees that any nonrecourse or exculpation
provided for in any Transaction Document, or any other provision of a
Transaction Document limiting Buyer’s recourse to specific Security or limiting
Buyer’s right to enforce a deficiency judgment against Seller or any other
person, shall have absolutely no application to Guarantor’s liability under this
Guaranty. To the extent that Buyer collects or receives any sums or payments
from Seller or any proceeds of a foreclosure or similar sale, Buyer shall have
the right, but not the obligation, to apply such amounts first to that portion
of Seller’s indebtedness and obligations to Buyer (if any) that is not covered
by this Guaranty, regardless of the manner in which any such payments and/or
amounts are characterized by the person making the payment.

8.    Additional Waivers. Guarantor waives diligence and all demands, protests,
presentments and notices of every kind or nature, including notices of protest,
dishonor, nonpayment, acceptance of this Guaranty and the creation, renewal,
extension, modification or accrual of any of the Guarantied Obligations;
provided, however, that the foregoing shall not constitute a waiver by Guarantor
of any notice that Buyer is expressly required to provide to Seller or Guarantor
hereunder or under the Transaction Documents. Guarantor further waives the right
to plead any and all statutes of limitations as a defense to Guarantor’s
liability under this Guaranty or the enforcement of this Guaranty. No failure or
delay on Buyer’s part in exercising any power, right or privilege under this
Guaranty shall impair or waive any such power, right or privilege.

9.    Other Actions Taken or Omitted. Notwithstanding any other action taken or
omitted to be taken with respect to the Transaction Documents, the Guarantied
Obligations, or the Security, whether or not such action or omission prejudices
Guarantor or increases the likelihood that Guarantor will be required to pay the
Guarantied Obligations, as limited by Section 2(b), pursuant to the terms
hereof, it is the unambiguous and unequivocal intention of Guarantor that
Guarantor shall be obligated to pay the Guarantied Obligations, as limited by
Section 2(b), when due, notwithstanding any occurrence, circumstance, event,
action, or omission whatsoever, whether contemplated or uncontemplated, and
whether or not otherwise or particularly described herein, which obligation
shall be deemed satisfied as to any Guarantied Obligation only upon the full and
final payment and satisfaction of such Guarantied Obligations.

10.    No Duty to Exhaust Rights or Remedies. To the extent that Guarantor at
any time incurs any liability under this Guaranty following the occurrence of an
Event of Default, Guarantor shall pay Buyer (to be applied on account of the
Guarantied Obligations) the amount

 

14



--------------------------------------------------------------------------------

provided for in this Guaranty, without any requirement that Buyer demonstrate
that the Security is inadequate for the Transactions; or that Buyer has
otherwise exercised (to any degree) or exhausted any of Buyer’s rights or
remedies with respect to Seller or any Security.

11.    Full Knowledge. Guarantor acknowledges, represents, and warrants that
Guarantor has had a full and adequate opportunity to review the Transaction
Documents, the transactions contemplated by the Transaction Documents, and all
underlying facts relating to such transactions. Guarantor represents and
warrants that Guarantor fully understands: (a) the remedies Buyer may pursue
against Seller and/or Guarantor in the event of a default under the Transaction
Documents, (b) the value (if any) and character of any Security, and
(c) Seller’s financial condition and ability to perform under the Transaction
Documents. Guarantor agrees to keep itself fully informed regarding all aspects
of the foregoing and the performance of Seller’s obligations to Buyer, it being
acknowledged that Buyer has no duty, whether now or in the future, to disclose
to Guarantor any such information. At any time provided for in the Transaction
Documents, Guarantor agrees and acknowledges that an Insolvency Proceeding
affecting Guarantor, or other actions or events relating to Guarantor (including
Guarantor’s failure to comply with the financial covenants in Section 5 of this
Guaranty), in each case, as set forth in the Transaction Documents, may be
event(s) of default under the Transaction Documents.

12.    Representations and Warranties. Guarantor acknowledges, represents and
warrants as of the date hereof and as of each Purchase Date as follows, and
acknowledges that Buyer is relying upon the following acknowledgments,
representations, and warranties by Guarantor in entering into the Transactions:

(a)    Due Execution; Enforceability. The Guaranty has been duly executed and
delivered by Guarantor, for good and valuable consideration. The Guaranty
constitutes the legal, valid and binding obligations of Guarantor, enforceable
against Guarantor in accordance with its respective terms subject to bankruptcy,
insolvency, and other limitations on creditors’ rights generally and to
equitable principles.

(b)    No Conflict. The execution, delivery, and performance of this Guaranty
will not conflict with or result in a breach of any of the terms, conditions or
provisions of (i) the organizational documents of Guarantor, (ii) any
contractual obligation to which Guarantor is now a party or by which it is
otherwise bound or to which the assets of Guarantor are subject or constitute a
default thereunder, or result in the creation or imposition of any Lien upon any
of the assets of Guarantor thereunder, other than pursuant to this Guaranty,
(iii) any judgment or order, writ, injunction, decree or demand of any court
applicable to Guarantor, or (iv) any applicable requirement of law, in each case
under the foregoing clauses (ii), (iii) and (iv), to the extent that such
conflict or breach would have a material adverse effect upon Guarantor’s ability
to perform its obligations hereunder. Guarantor has all necessary licenses,
permits and other consents from Governmental Authorities necessary for the
performance of its obligations under this Guaranty, except to the extent that
failure to have any such licenses, permits, or consents would not result in a
Material Adverse Effect.

(c)    Litigation; Requirements of Law. Except as otherwise disclosed in writing
to Buyer, there is no action, suit, proceeding, investigation, or arbitration
pending or, to the best knowledge of Guarantor, threatened against Seller,
Guarantor or any of their respective

 

15



--------------------------------------------------------------------------------

assets, nor is there any action, suit, proceeding, investigation, or arbitration
pending or, to the best knowledge of Guarantor, threatened in writing against
Guarantor which is reasonably likely to result in any material adverse change in
the business, operations, financial condition, properties, or assets of Seller
or Guarantor, taken as a whole, or which may have a material and adverse effect
on the validity of the Guaranty or the Transaction Documents or the Purchased
Loans. Guarantor is in compliance in all material respects with all requirements
of law applicable to Guarantor. Neither Seller nor Guarantor is in default in
any material respect with respect to any judgment, order, writ, injunction,
decree, rule or regulation of any arbitrator or Governmental Authority.

(d)    No Third Party Consent Required. No consent of any person (including
creditors or partners, members, stockholders, or other owners of Guarantor),
except those consents provided as of this date hereof, is required in connection
with Guarantor’s execution of this Guaranty or performance of Guarantor’s
obligations under this Guaranty. Guarantor’s execution of, and obligations
under, this Guaranty are not contingent upon any consent, license, permit,
approval, or authorization of, exemption by, notice or report to, or
registration, filing, or declaration with, any governmental authority, bureau,
or agency, whether local, state, federal, or foreign.

(e)    Authority and Execution. Guarantor is duly formed and validly existing
under the laws of the State of its formation and has full power, authority, and
legal right to execute, deliver and perform its obligations under this Guaranty.
Guarantor has taken all necessary organizational and legal action to authorize
this Guaranty.

(f)    No Representations by Buyer. Guarantor delivers this Guaranty based
solely upon Guarantor’s own independent investigation and based in no part upon
any representation or statement by Buyer.

13.    No Misstatements. No information, exhibit, report or certificate
furnished by Guarantor to Buyer in connection with the Transactions or any
Transaction Document contains any material misstatement of fact nor omits any
fact necessary to make such information, exhibit, report, or certificate not
materially misleading when taken as a whole and in light of the circumstances
under which they were furnished.

14.    Reimbursement and Subrogation Rights. Except to the extent that Buyer
notifies Guarantor to the contrary in writing from time to time:

(a)    General Deferral of Reimbursement. Except to the extent set forth in
Section 14(b) below, Guarantor waives any right to be reimbursed by Seller for
any payment(s) made by Guarantor on account of the Guarantied Obligations,
unless and until all Guarantied Obligations have been paid in full and all
periods within which such payments may be set aside or invalidated have expired.
Guarantor acknowledges that Guarantor has received adequate consideration for
execution of this Guaranty by virtue of Buyer’s entering into the Transactions
(which benefit Guarantor, as a direct or indirect owner or principal of Seller)
and Guarantor does not require or expect, and is not entitled to, any other
right of reimbursement against Seller as consideration for this Guaranty.

 

16



--------------------------------------------------------------------------------

(b)    Deferral of Subrogation and Contribution. Guarantor agrees that it shall
not assert a right of subrogation against Seller or Buyer or against any
Security unless and until all amounts due under the Transaction Documents have
been paid in full and all other performance required under the Transaction
Documents has been rendered in full to Buyer (such deferral of Guarantor’s
subrogation and contribution rights, the “Subrogation Deferral”).

(c)    Effect of Invalidation. To the extent that a court of competent
jurisdiction determines that Guarantor’s Subrogation Deferral is void or
voidable for any reason, Guarantor agrees, notwithstanding any acts or omissions
by Buyer that Guarantor’s rights of subrogation against Seller or Buyer and
Guarantor’s right of subrogation against any Security shall at all times be
junior and subordinate to Buyer’s rights against Seller and to Buyer’s right,
title and interest in such Security.

(d)    Claims in Insolvency Proceeding. Guarantor shall not file any claim in
any Insolvency Proceeding by or against Seller or Member unless Guarantor
simultaneously assigns and transfers such claim to Buyer, without consideration,
pursuant to documentation fully satisfactory to Buyer. Guarantor shall
automatically be deemed to have assigned and transferred such claim to Buyer
whether or not Guarantor executes documentation to such effect, and by executing
this Guaranty hereby authorizes Buyer (and grants Buyer a power of attorney
coupled with an interest, and hence irrevocable) to execute and file such
assignment and transfer documentation on Guarantor’s behalf. Buyer shall have
the sole right to vote, receive distributions, and exercise all other rights
with respect to any such claim; provided, however, that if and when the
Guarantied Obligations have been paid in full Buyer shall release to Guarantor
any further payments received on account of any such claim, and shall assign and
transfer such claim back to Guarantor.

15.    Waiver Disclosure. Guarantor acknowledges that pursuant to this Guaranty,
Guarantor has waived a substantial number of defenses that Guarantor might
otherwise under some circumstance(s) be able to assert against Guarantor’s
liability to Buyer. Guarantor acknowledges and confirms that Guarantor has
substantial experience as a sophisticated participant in substantial commercial
real estate transactions (including financings) and is fully familiar with the
legal consequences of signing this or any other guaranty. In addition, Guarantor
is represented by competent counsel. Guarantor has consulted with such counsel
and understands the nature, scope, and effect of the waivers contained in this
Guaranty (a “Waiver Disclosure”). In the alternative, Guarantor has knowingly
and intentionally waived obtaining a Waiver Disclosure. Accordingly Guarantor
does not require or expect Buyer to provide a Waiver Disclosure. It is not
necessary for Buyer or this Guaranty to provide or set forth any Waiver
Disclosure, notwithstanding any principles of law to the contrary. Nevertheless,
Guarantor specifically acknowledges that Guarantor is fully aware of the nature,
scope, and effect of all waivers contained in this Guaranty, all of which have
been fully disclosed to Guarantor. Guarantor acknowledges that as a result of
the waivers contained in this Guaranty:

(a)    Actions by Buyer. Buyer will be able to take a wide range of actions
relating to Seller, the Transactions, and the Transaction Documents, all without
Guarantor’s consent or notice to Guarantor. Guarantor’s full and unconditional
liability under this Guaranty will continue whether or not Guarantor has
consented to such actions.

 

17



--------------------------------------------------------------------------------

(b)    Interaction with Seller Liability. Subject to Section 2(b), Guarantor
shall be fully liable for all Guarantied Obligations even if the Transaction
Documents are otherwise invalid, unenforceable, or subject to defenses available
to Seller. Subject to Section 2(b), Guarantor acknowledges that Guarantor’s full
and unconditional liability under this Guaranty (with respect to the Guarantied
Obligations as if they were fully enforceable against Seller) will continue
notwithstanding any such limitations on or impairment of Seller’s liability.

(c)    Timing of Enforcement. Buyer will be able to enforce this Guaranty
against Guarantor even though Buyer might also have available other rights and
remedies that Buyer could conceivably enforce against the Security or against
other parties. As a result, Buyer may require Guarantor to pay the Guarantied
Obligations, as limited by Section 2(b), earlier than Guarantor would prefer to
pay the Guarantied Obligations, including immediately upon the occurrence of an
Event of Default by Seller. Guarantor will not be able to assert against Buyer
various defenses, theories, excuses, or procedural requirements that might
otherwise force Buyer to delay or defer the enforcement of this Guaranty against
Guarantor. Guarantor acknowledges that Guarantor intends to allow Buyer to
enforce the Guaranty against Guarantor in such manner.

(d)    Continuation of Liability. Guarantor’s liability for the Guarantied
Obligations shall continue at all times until the Guarantied Obligations have
actually been paid in full.

16.    Buyer’s Disgorgement of Payments. Upon payment of all or any portion of
the Guarantied Obligations, Guarantor’s obligations under this Guaranty shall
continue and remain in full force and effect at all times until the Guarantied
Obligations have actually been paid in full, if all or any part of such payment
is, pursuant to any Insolvency Proceeding or otherwise, avoided or recovered
directly or indirectly from Buyer as a preference, fraudulent transfer, or
otherwise, irrespective of (a) any notice of revocation given by Guarantor prior
to such avoidance or recovery, or (b) payment in full of the Transactions.
Subject to the foregoing, Guarantor’s liability under this Guaranty shall
continue until all periods have expired within which Buyer could (on account of
any Insolvency Proceedings, whether or not then pending, affecting Seller or any
other person) be required to return, repay, or disgorge any amount paid at any
time on account of the Guarantied Obligations.

17.    Financial Information; Notice of Default and Litigation. To the extent
not previously delivered by Seller, Guarantor shall deliver to Buyer the
financial and reporting information described in and required by Section 11(i)
of the Repurchase Agreement with respect to Guarantor on or before the dates set
forth therein. To the extent that Seller has not previously provided notice of
same to Buyer, Guarantor shall promptly, and in any event (a) within three
(3) Business Days after Guarantor’s knowledge thereof, notify Buyer of any
default on the part of Guarantor under any Indebtedness which could give rise to
an Event of Default, and (b) within three (3) Business Days after service of
process or Guarantor’s knowledge thereof, notify Buyer of the commencement, or
threat in writing of, any action, suit, proceeding, investigation or arbitration
involving Guarantor or Seller or assets or any judgment in any action, suit,
proceeding, investigation or arbitration involving Guarantor or Seller or
assets, which in any of the foregoing cases (i) relates to any Purchased Loan,
(ii) questions or challenges the validity or enforceability of any Transaction
or Transaction Document, (iii) makes a claim or claims against Guarantor in

 

18



--------------------------------------------------------------------------------

an aggregate amount in excess of $25,000,000 or (iv) that, individually or in
the aggregate, if adversely determined, would be reasonably likely to have a
Material Adverse Effect.

18.    No Right to Set Off. During the continuance of any Event of Default which
has occurred, Buyer is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all amounts
owing by Buyer or any of its Affiliates to or for the credit or the account of
Guarantor against any and all of the obligations of Guarantor now or hereafter
existing under this Guaranty, irrespective of whether or not Buyer shall have
made any demand under this Guaranty and although such obligations may be
contingent and unmatured. Buyer agrees promptly to notify Guarantor after any
such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application or this Guaranty.
The rights of Buyer under this Section 18 are in addition to other rights and
remedies (including, without limitation, other rights to set-off) which Buyer
may have.

19.    Consent to Jurisdiction. Guarantor agrees that any Proceeding to enforce
this Guaranty may be brought in any state or federal court located in New York
City, New York. By executing this Guaranty, Guarantor irrevocably accepts and
submits to the exclusive personal jurisdiction of each of the aforesaid courts,
generally and unconditionally with respect to any such Proceeding. Guarantor
agrees not to assert any basis for transferring jurisdiction of any such
proceeding to another court. Guarantor further agrees that a final judgment
against Guarantor in any Proceeding shall be conclusive evidence of Guarantor’s
liability for the full amount of such judgment.

20.    Merger; No Conditions; Amendments. This Guaranty and documents referred
to herein contain the entire agreement among the parties with respect to the
matters set forth in this Guaranty. This Guaranty supersedes all prior
agreements among the parties with respect to the matters set forth in this
Guaranty. No course of prior dealings among the parties, no usage of trade, and
no parol or extrinsic evidence of any nature shall be used to supplement,
modify, or vary any terms of this Guaranty. This Guaranty is unconditional.
There are no unsatisfied conditions to the full effectiveness of this Guaranty.
No terms or provisions of this Guaranty may be changed, waived, revoked, or
amended without Buyer’s written agreement. If any provision of this Guaranty is
determined to be unenforceable, then all other provisions of this Guaranty shall
remain fully effective.

21.    Enforcement. Guarantor acknowledges that this Guaranty is an “instrument
for the payment of money only,” within the meaning of New York Civil Practice
Law and Rules Section 3213. In the event of any Proceeding between Seller or
Guarantor and Buyer, including any Proceeding in which Buyer enforces or
attempts to enforce this Guaranty or the Transactions against Seller or
Guarantor, or in the event of any Guarantor Litigation, Guarantor shall
reimburse Buyer for all Costs of such Proceeding.

22.    Fundamental Changes. Guarantor shall not wind up, liquidate, or dissolve
its affairs or enter into any transaction of merger or consolidation, or sell,
lease, or otherwise dispose of (or agree to do any of the foregoing) all or
substantially all of its property or assets, without Buyer’s prior written
consent, except that so long as no Event of Default exists or would result
therefrom, Guarantor may merge into or consolidate with another Person so long
as such merger or consolidation would not result in a Change of Control.

 

19



--------------------------------------------------------------------------------

23.    Further Assurances. Guarantor shall execute and deliver such further
documents, and perform such further acts, as Buyer may reasonably request to
achieve the intent of the parties as expressed in this Guaranty, provided in
each case that any such documentation is consistent with this Guaranty and with
the Transaction Documents.

24.    Certain Entities. If Seller or Guarantor is a partnership, limited
liability company, or other unincorporated association, then: (a) Guarantor’s
liability shall not be impaired by changes in the name or composition of Seller
or Guarantor; and (b) the withdrawal or removal of any partner(s) or member(s)
of Seller or Guarantor shall not diminish Guarantor’s liability or (if Guarantor
is a partnership) the liability of any withdrawing general partners of
Guarantor.

25.    Counterparts. This Guaranty may be executed in counterparts each of which
so executed shall be deemed to be an original, but all of such counterparts
shall together constitute but one and the same instrument. Delivery by
telecopier or other electronic transmission (including a .pdf e-mail
transmission) of an executed counterpart of a signature page to this Guaranty
shall be effective as delivery of an original executed counterpart of this
Guaranty.

26.    WAIVER OF TRIAL BY JURY. GUARANTOR WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING ARISING FROM OR RELATING TO THIS GUARANTY OR THE TRANSACTION
DOCUMENTS OR ANY OBLIGATION(S) OF GUARANTOR HEREUNDER OR UNDER THE TRANSACTION
DOCUMENTS.

27.    Miscellaneous.

(a)    Assignability. Buyer may assign the rights under this Guaranty (in whole
or in part) together with any one or more of the Transaction Documents in
accordance with Section 18 of the Repurchase Agreement without in any way
affecting Guarantor’s liability. Upon request in connection with any such
assignment Guarantor shall deliver such documentation as Buyer shall reasonably
request. This Guaranty shall benefit Buyer and its successors and assigns and
shall bind Guarantor and its heirs, executors, administrators, successors and
assigns. Guarantor may not assign this Guaranty in whole or in part without the
prior written consent of Buyer.

(b)    Notices. All notices, requests, and demands to be made under this
Guaranty shall be given in writing and shall be effective for all purposes if
hand delivered or sent by (a) hand delivery, with proof of attempted delivery,
(b) certified or registered United States mail, postage prepaid, (c) expedited
prepaid delivery service, either commercial or United States Postal Service,
with proof of attempted delivery, or (d) by email provided that such email
notice must also be delivered by one of the means set forth in (a), (b) or
(c) above, to the address set forth in Annex I attached to this Guaranty or at
such other address and person as shall be designated from time to time by any
party hereto, as the case may be, in a written notice to the other parties
hereto in the manner provided for in this Section 27(b). A notice shall be
deemed to have been given: (a) in the case of hand delivery, at the time of
delivery, (b) in the case of registered or certified mail, when delivered on a
Business Day, (c) in the case of expedited prepaid delivery upon delivery on a
Business Day, or (d) in the case of email, upon delivery such email; provided
that (i) such email notice was also delivered by one of the means set forth in
(a), (b) or (c) above (which may arrive after such email), and (ii) the
transmitting party did not receive an electronic

 

20



--------------------------------------------------------------------------------

notice of a transmission failure. A party receiving a notice which does not
comply with the technical requirements for notice under this Section may elect
to waive any deficiencies and treat the notice as having been properly given.

(c)    Interpretation. This Guaranty shall be enforced and interpreted according
to the laws of the State, including Section 5-1401 of the General Obligations
Law, but otherwise disregarding its rules on conflicts of laws. The word
“include” and its variants shall be interpreted in each case as if followed by
the words “without limitation.”

28.    Business Purposes. Guarantor acknowledges that this Guaranty is executed
and delivered for business and commercial purposes, and not for personal,
family, household, consumer, or agricultural purposes. Guarantor acknowledges
that Guarantor is not entitled to, and does not require the benefits of, any
rights, protections, or disclosures that would or may be required if this
Guaranty were given for personal, family, household, consumer, or agricultural
purposes. Guarantor acknowledges that none of Guarantor’s obligation(s) under
this Guaranty constitute(s) a “debt” within the meaning of the United States
Fair Debt Collection Practices Act, 15 U.S.C. § 1692a(5), and accordingly
compliance with the requirements of such Act is not required if Buyer (directly
or acting through its counsel) makes any demand or commences any action to
enforce this Guaranty.

29.    No Third-Party Beneficiaries. This Guaranty is executed and delivered for
the benefit of Buyer and its permitted successors and assigns, and is not
intended to benefit any third party.

30.    CERTAIN ACKNOWLEDGMENTS BY GUARANTOR. GUARANTOR ACKNOWLEDGES THAT BEFORE
EXECUTING THIS GUARANTY: (A) GUARANTOR HAS HAD THE OPPORTUNITY TO REVIEW IT WITH
AN ATTORNEY OF GUARANTOR’S CHOICE; (B) BUYER HAS RECOMMENDED TO GUARANTOR THAT
GUARANTOR OBTAIN SEPARATE COUNSEL, INDEPENDENT OF SELLER’S COUNSEL, REGARDING
THIS GUARANTY; AND (C) GUARANTOR HAS CAREFULLY READ THIS GUARANTY AND UNDERSTOOD
THE MEANING AND EFFECT OF ITS TERMS, INCLUDING ALL WAIVERS AND ACKNOWLEDGMENTS
CONTAINED IN THIS GUARANTY AND THE FULL EFFECT OF SUCH WAIVERS AND THE SCOPE OF
GUARANTOR’S OBLIGATIONS UNDER THIS GUARANTY.

[NO FURTHER TEXT ON THIS PAGE]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the day
first written above.

 

GUARANTOR:

CREDIT RE OPERATING COMPANY, LLC,

a Delaware limited liability company

By:

 

/s/ Sujan S. Patel

 

Name:

 

Sujan S. Patel

 

Title:

 

Vice President



--------------------------------------------------------------------------------

ACCEPTED AND AGREED: BUYER: DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH

By:

 

/s/ Robert Christopher Jones

 

Name:

 

Robert Christopher Jones

 

Title:

 

Director

By:

 

/s/ Thomas Rugg

 

Name:

 

Thomas Rugg

 

Title:

 

Managing Director



--------------------------------------------------------------------------------

ANNEX I

 

Address for Notices to Guarantor:

c/o CLNC Manager, LLC

590 Madison Avenue, 34th Floor

New York, New York 10022

Attention:

  

David Palamé

Telephone:

  

########

Email:

  

########

With copies to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, New York 10036-8704

Attention:

  

Daniel L. Stanco

Telephone:

  

########

Email:

  

########

Address for Notices to Buyer:

Deutsche Bank AG, Cayman Islands Branch

60 Wall Street

New York, New York 10005

Attention:

  

Tom Rugg

Telephone:

  

########

Telecopy:

  

########

Email:

  

########

With copies to:

Deutsche Bank AG, Cayman Islands Branch

60 Wall Street

New York, New York 10005

Attention: General Counsel

and

Deutsche Bank AG, Cayman Islands Branch

60 Wall Street

New York, New York 10005

Attention:

  

Robert W. Pettinato Jr.

Telephone:

  

########

Telecopy:

  

########

Email:

  

########

and

Sidley Austin llp

787 Seventh Avenue



--------------------------------------------------------------------------------

New York, New York 10019

Attention:

  

Robert L. Boyd, Esq.

Telephone:

  

########

Fax:

  

########

Email:

  

########